DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 have been amended via preliminary amendment.  Claims 1-12 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safety in Human-Robot Collaborative Manufacturing Environments: Metrics and Control (“Zanchettin”).
	
	As per Claim 1, Zanchettin discloses a method for controlling a kinematic that is modelled in a kinematics coordinate system by hingedly interconnected single axles, at least one of the single axles being connected to an origin of the kinematics coordinate system and at least one of the single axles moving relative to the origin, wherein, in the event of a braking process, for a point that is coupled to a single axle, at least one virtual end position of the point is determined from an initial position of the point, a vectorial speed of at least one single axle, and a minimum deceleration of at least one single axle, and in that a braking region of the point is determined using the envelope of the initial position and the at least one virtual end position, the extent of the envelope being calculated from the initial position and the at least one virtual end position, and the braking region being taken into account when controlling the kinematic (pg 884—“Notice that, as an interesting property of the proposed method for safety evaluation, the volume of the region around the robot to be monitored decreases as the velocity of the robot itself is reduced” and Fig. 3).

As per Claim 2, Zanchettin further discloses wherein the extent of the envelope is calculated from the initial position, the at least one virtual end position, and a virtual partial movement resulting therefrom (pg 884—“Notice that, as an interesting property of the proposed method for safety evaluation, the volume of the region around the robot to be monitored decreases as the velocity of the robot itself is reduced” and Fig. 3).

As per Claim 3, Zanchettin further discloses wherein the at least one virtual end position of the point is determined from the initial position of the point, a vectorial speed of each single axle moved, and a deceleration of each moved single axle (pg 883—“The position of each point of the link and its velocity can be written in terms of position and velocity of the two end points”).

As per Claim 4, Zanchettin further discloses wherein at least one further virtual end position of the point is determined for the point, from the initial position, the vectorial speed of the at least one single axle, and at least one further deceleration of the at least one single axle that is greater than the minimum deceleration of the at least one single axle, and in that the braking region of the point is determined using an envelope of the initial position and the at least one virtual end position and the at least one further virtual end position, the extent of the envelope being calculated from the initial position, the virtual end position, and the at least one further virtual end position (pg 883—“The position of each point of the link and its velocity can be written in terms of position and velocity of the two end points”; pg 884—“Notice that, as an interesting property of the proposed method for safety evaluation, the volume of the region around the robot to be monitored decreases as the velocity of the robot itself is reduced” and Fig. 3).

As per Claim 5, Zanchettin further discloses wherein at least one braking vector which connects the initial position to the at least one virtual end position is determined, and the envelope is determined from the at least one braking vector (pg 883—“The position of each point of the link and its velocity can be written in terms of position and velocity of the two end points”; pg 884—“Notice that, as an interesting property of the proposed method for safety evaluation, the volume of the region around the robot to be monitored decreases as the velocity of the robot itself is reduced” and Fig. 3).

As per Claim 6, Zanchettin further discloses wherein the braking vectors are formed by a linear combination of basis braking vectors, each basis braking vector being assigned to one single axle and connecting the initial position of the point to an associated virtual end position of the point, the associated virtual end position of the point being determined from the initial position of the point, a vectorial speed of the assigned single axle, and the minimum deceleration of the assigned single axle, the assumption being made, for each basis braking vector, that the non-assigned single axles do not move any further (pg 883—“The position of each point of the link and its velocity can be written in terms of position and velocity of the two end points”; pg 884—“Notice that, as an interesting property of the proposed method for safety evaluation, the volume of the region around the robot to be monitored decreases as the velocity of the robot itself is reduced” and Fig. 3).

As per Claim 7, Zanchettin further discloses wherein the envelope is calculated as a first rectangle which is a minimum bounding rectangle of the braking vectors and the sides of which rectangle are preferably in parallel with the kinematics coordinate system, or the envelope is calculated as a first cuboid which is a minimum bounding cuboid of the braking vectors and the sides of which cuboid are in parallel with the kinematics coordinate system (Fig. 2).

As per Claim 8, Zanchettin further discloses wherein the first rectangle and/or the first cuboid is expanded, by a correction value which at least takes account of a deviation of the braking vectors from virtual partial movements of the point from the initial position into the respective virtual end positions, to an expanded first rectangle or to a first expanded first cuboid, and in that the envelope is expanded to the expanded first rectangle and/or the first expanded first cuboid (pg 885—“kinematic error”; pg 882—“dynamic envelope”).

As per Claim 9, Zanchettin further discloses wherein, using a working space coordinate system, in a working space, the safety region of the kinematic is expanded by the envelope and/or a working region of the kinematic is reduced by the envelope, resulting in a modified safety region and/or a modified working region (pg 883—“The position of each point of the link and its velocity can be written in terms of position and velocity of the two end points”; pg 883—“ In particular, an optimization technique for generating velocity commands is introduced, which maximizes the productivity of the robot while guaranteeing safety”).

As per Claim 11, Zanchettin further discloses wherein the initial position of the point is moved along the boundaries of the safety region or of the working region and the modified safety region is formed from the sum of the safety region and the envelope, and/or the modified working region is formed by the difference between the working region and the envelope (pg 882—“dynamic envelope”; pg 884—“regions to be avoided around an industrial robot at different positions and with different speeds”; pg 883—“unsafe region”).

As per Claim 12, Zanchettin further discloses wherein the modified safety region and/or the modified working region is monitored, and an action is taken as soon as the point enters the modified safety region and/or the point leaves the modified working region (pg 884—“regions to be avoided around an industrial robot at different positions and with different speeds”; pg 883—“unsafe region”).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170112580 A1 discloses robotic and/or surgical devices, systems, and methods including kinematic linkage structures and associated control systems configured to facilitate preparation of the system for use. In some embodiments, actively driven joints will move a platform structure that supports multiple manipulators in response to movement of one of the manipulators, facilitating and expediting the arrangement of the overall system by moving those multiple manipulators as a unit into alignment with the workspace. Systems and methods are also provided to keep one, some, or all joints of the kinematic chain off a hardstop or physical range of motion limit associated with the joint or to otherwise maintain a desired range of motion for one, some, or all joints of the kinematic chain when exiting a set-up mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664